EXHIBIT 10.25

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is effective as of
July 12, 2006, by and among AUTOMAX PACIFIC, LLC, a California limited liability
company (the “Company”), DAVID S. WILSON, an individual (“Seller”), and SOCAL
AUTO CENTER ACQUISITION, LLC, a Delaware limited liability company
(“Purchaser”).

A. The Company is a limited liability company organized under the laws of the
state of California, consisting of one member, Seller, which currently holds
100% of the membership interest in the Company;

B. The Company currently holds 100% of the membership interest in SOCAL AUTO
CENTER, LLC, a California limited liability company (“SAC”);

C. Purchaser has offered to purchase from Seller all of the membership interest
in the Company held by Seller (the “Membership Interest”) for a purchase price
of $10,300,000 (the “Purchase Price”), and Seller has agreed to sell the
Membership Interest for the Purchase Price;

D. Seller and Purchaser agree that the Purchase Price was determined by the
parties based upon each party’s knowledge and understanding of the value of the
Company and the value of the Membership Interest; and

D. Seller and Purchaser desire to set forth the terms upon which the Membership
Interest is offered and purchased and, for the purpose of assuring compliance
with the various securities laws, desire to confirm certain representations and
warranties.

AGREEMENT

NOW THEREFORE, in consideration of the promises and the terms, provisions,
covenants, and conditions hereinafter set forth, and for other valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below. All capitalized terms used herein and not
defined in this Section 1 shall have the meanings ascribed to such terms
elsewhere in this Agreement.

(a) The term “Person” shall mean any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
company, institution, government entity or government or any group comprised of
one or more of the foregoing.

(b) The term “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time and the rules, regulations, decisions, and interpretations
promulgated thereunder or such other federal act, rules, regulations, decisions
and interpretations as may regulate and require the registration of the public
offering of securities of the Company.

2. Purchase of the Membership Interest.

(a) Upon the execution and acceptance by the parties to this Agreement, Seller
agrees to sell to Purchaser and Purchaser agrees to purchase from Seller the
Membership Interest.

(b) The Purchase Price for the Membership Interest is $10,300,000, which the
parties hereto agree is the fair market value. No party hereto shall, for any
reason, take any income tax position inconsistent with the fair market value of
the Membership Interest being the purchase price herein and any party doing so
shall defend and indemnify Purchaser from all tax, interest or penalties



--------------------------------------------------------------------------------

included in connection with the Purchase’s purchase of the Membership Interest.
The Purchase Price shall be delivered to Seller upon the closing. Thereafter,
the Company shall deliver to Purchaser a certificate or other evidence
evidencing the Membership Interest. Upon the closing of the sale of the
Membership Interest as contemplated herein, Purchaser shall own 100% of the
membership interest of the Company.

(c) Concurrent with the closing of the sale of the Membership Interest as
contemplated herein, the Company’s Operating Agreement shall be amended as of
the date hereof to reflect Purchaser’s ownership of the Membership Interest in
the Company.

(d) By virtue of Seller’s agreement herein and Seller being the sole member of
the Company, all holders of membership interest in the Company approve the sale
of the Membership Interest to Purchaser as contemplated hereby, which approval
shall be evidenced by Seller’s execution hereof.

3. Membership Certificate. Each certificate or document representing the
Membership Interest issued pursuant to this Agreement, if any, shall be
imprinted with, among others, a legend which puts all potential purchasers or
transferees on notice of the Membership Interest non-transferability pursuant to
the Securities Act and the Company’s Operating Agreement.

4. No Obligation to Register. Purchaser represents, warrants, and agrees that
the Company and the manager of the Company (the “Manager”) are under no
obligation to register or qualify the Membership Interest under the Securities
Act or under any state securities law, or to assist him, her, or it in complying
with any exemption from registration and qualification.

5. Legends. Purchaser understands that the certificates (if any) evidencing the
Membership Interest may bear one or all of the following legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 NOR REGISTERED NOR QUALIFIED UNDER ANY STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED
AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS, AND CONDITIONS
WHICH ARE SET FORTH HEREIN IN THE COMPANY’S OPERATING AGREEMENT, A COPY OF WHICH
IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

Any legend required by applicable state securities laws.

6. Representations and Warranties with Respect to the Company. The Seller and
the Company jointly and severally represent to the Purchaser as follows:

(a) Equity Ownership. Neither Seller nor the Company has any understanding with
or obligation, absolute or contingent, to any other person or firm to sell any
of its assets, to issue any Membership Interests or any security convertible
into or exchangeable for Membership Interests, or to effect any merger,
consolidation or other reorganization or enter into any agreement with respect
thereto. Any warrant with respect to Membership Interest of SAC issued to SC II
Funding, LLC has been terminated and as of the closing of the sale of the
Membership Interest of the Company as contemplated herein, will be of no force
or effect.

(b) [Intentionally omitted.]

 

2



--------------------------------------------------------------------------------

(c) Consents, No Conflicts, Etc. Neither the execution and delivery of this
Agreement or the Related Documents, or the consummation of the transactions
contemplated herein or therein will: (i) violate or conflict with the Articles
of Organization of the Company and SAC or the operating agreements of the
Company and SAC as in effect as of the date of the Closing; (ii) violate,
conflict with, result in a breach of, constitute a default (or an event which
with the giving of notice or lapse of time or both would constitute a default)
under, or result in the acceleration of payment or performance under, or
termination of, any lease, license, agreement or any other instrument or
obligation to which the Company or SAC is a party or by which the Company or SAC
or any of their respective properties or assets may be bound or affected,
(iii) result in the creation of any claim, lien, pledge, option, charge,
encumbrance, security interest, or other right of any third party (collectively,
an “Encumbrance”) upon any of the Membership Interests of the Company,
(iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Company or SAC or any of their respective properties or assets
or (v) require the consent, approval, permission or other authorization of or
qualification or filing by or with any court, arbitrator or governmental,
administrative or self-regulatory authority.

(d) Organizational Documents and Operating Agreement. The Company has delivered
to Purchaser true, correct and complete copies of: (i) the Articles of
Organization of the Company and SAC and (ii) the operating agreements of the
Company and SAC and all amendment’s thereto.

(e) Liabilities and Obligations. Neither the Company nor SAC has any material
liabilities or obligations of any nature (whether known or unknown and whether
accrued, absolute, contingent or otherwise) except for the liabilities or
obligations reflected on Schedule 6(e) hereto (the “Liabilities”).

(f) [Intentionally omitted.]

(g) No Encumbrances. There is no material mortgage, pledge or Encumbrance of any
of the Company’s or SAC’s assets except as set forth on Schedule 6(g);

(h) No Indebtedness. On consummation of the transactions contemplated hereby,
the Company and SAC will owe no indebtedness incurred in the ordinary course of
the Company’s and SAC’s business that has been actually incurred and is fully
due and payable as of the date of consummation.

(i) No Defaults. Neither the Company nor SAC has failed to pay any material
current obligation of the Company or SAC when due and payable in accordance with
the respective terms of such obligation;

(j) Tax Matters. The Company and SAC have duly filed all tax reports and returns
required to be filed by either of them, including all United States, state,
local and foreign tax returns and reports. All tax returns and reports of the
Company and SAC filed prior to the date hereof are accurate and complete in all
material respects. The Company and SAC have: (i) paid in full all Taxes (as
hereinafter defined) shown to be due on such returns and reports or any
assessments, deficiency notice, 30-day letter or similar notice received by them
and (ii) made adequate provision (by the establishment of reserves or otherwise)
for all Taxes relating to or arising in connection with any period ending on or
before the date hereof. The Company and SAC have delivered to Purchaser true and
complete copies of all tax returns and reports of the Company and SAC through
the taxable years ended December 31, 2005, together with true and complete
copies of all reports, if any, of taxing authorities relating to the examination
of such returns and reports. All Taxes which the Company and SAC have been
required to collect or withhold have been duly collected or withheld and, to the
extent required, have been duly paid to the proper taxing authority. Neither the
Company nor SAC is a party to any pending action or proceeding to which it has
received notice or to which it has actual knowledge of an assertion by any
governmental authority for the assessment of any Tax, and no claim for
assessment or collection of any Tax has been asserted in writing against the
Company or SAC that has not been paid. There are no material Tax liens upon any
property or assets of the Company or SAC. There are no outstanding agreements or
waivers extending any statutory period of limitations applicable to any federal
income tax return or other

 

3



--------------------------------------------------------------------------------

material tax return of the Company or SAC for any period. For the purposes of
this Agreement, any United States, state, local, foreign, income, sales, use,
transfer, payroll, personal property, occupancy or other tax, levy, impost, fee,
imposition or similar charge, together with any related addition to tax,
interest or penalty thereon, is referred to as a “Tax.”

(k) Inventories. As hereby expressly acknowledged and agreed to by Purchaser,
the values at which the inventories reflected on Schedule 6(k) reflect the
normal inventory valuation policy of SAC, and are otherwise in accordance with
GAAP and the contractual arrangements to which such inventories relate. Neither
the Company nor SAC has not received any written notice that it is under any
material liability or obligation with respect to the return of inventory or
merchandise in the possession of its customers or any third party.

(l) Lists of Properties, Contracts and Personnel Data. Schedule 6(l) contains
accurate lists and summary descriptions of the following:

(i) Qualification. All jurisdictions in which the Company and SAC are duly
qualified to do business except where the failure to qualify would not have a
material adverse effect;

(ii) Real Property. All real property owned of record or beneficially by the
Company and SAC; all leases of real property to which the Company or SAC is a
party; and all contracts to which the Company or SAC is a party for the sale or
purchase of real property;

(iii) Intellectual Properties. (A) All patents of any description, (B) all
registered trademarks, (C) all copyright registrations, trade names and other
trade rights and licenses therefore (collectively “Intellectual Properties”),
all to the extent that the foregoing items are owned in whole or in part or used
by the Company or SAC; and (B) all computer software (including without
limitation, all computer programs, data bases and documentation) owned in whole
or in part or used by the Company or SAC (except commercially available
programs);

(iv) [Intentionally omitted.]

(v) Insurance. All material policies of insurance in force with respect to the
Company and SAC;

(vi) Other Material Contracts. All other contracts and commitments of the
Company or SAC (A) which are not terminable by the Company or SAC, respectively,
on fewer than 30 days’ notice without penalty; or (B) materially affecting the
business of the Company or SAC;

(vii) Labor Agreements. All labor contracts, employment agreements and
collective bargaining agreements relating to Company’s or SAC’s Personnel;

(viii) Employee Benefits. All employee profit-sharing, incentive, deferred
compensation, welfare, pension, retirement, group insurance and other employee
benefit plans, and agreements maintained for the benefit of the Company’s or
SAC’s Personnel (including all trust agreements), identifying which plans (if
any) provide any present or former Personnel of the Company or SAC with benefits
that are due or payable after termination of employment and the number of
participants in each such plan;

(ix) Compensation. The names of all the Company’s or SAC’s Personnel whose
current aggregate annual rates of compensation including bonuses are $50,000 or
more to be paid to such persons for the fiscal year ending December 31, 2006;

(x) Power of Attorney. The names of all persons holding powers of attorney from
the Company or SAC;

 

4



--------------------------------------------------------------------------------

(xi) Equity Investments. All marketable securities and other equity investments,
and all other notes or other obligations evidenced by written instruments, owned
by the Company or SAC;

(xii) [Intentionally omitted.]

(xiii) Bank Accounts. The name of each institution in which the Company and SAC
have a bank account or safe deposit box, the number of any such account or box,
and the names of all persons authorized to draw thereon or to have access
thereto;

(xiv) Licenses and Permits. All material governmental or regulatory licenses,
permits, franchises, approvals and certificates (collectively “Permits”) if any,
required to conduct the business of the Company or SAC, as presently conducted;
and

(xv) [Intentionally omitted.]

(m) Tangible Properties. Except as set forth on Schedule 6(m), (i) the Company
and SAC have good and marketable title to all of their respective material
properties and assets, real, personal, tangible and intangible free and clear of
all Encumbrances of any nature whatsoever, except for (A) the lien of taxes not
yet due and payable, and (B) such imperfections of title and Encumbrances, if
any, as do not materially detract from the value, or interfere with the present
use of the properties or the Company’s business, or otherwise materially impair
the business operations of the Company or SAC; (ii) the Company and SAC have
valid and enforceable leases with respect to any premises leased by it as
referenced herein, has in all material respects performed all the obligations
required to be performed by it to the date hereof under said leases and
possesses and quietly enjoys said premises under said leases, (iii) since
December 31, 2005, neither the Company nor SAC has received notice of violation
of any applicable zoning regulation, ordinance or other law, order, regulation
or requirement relating to the operations of, or owned or leased properties of
the Company and the Seller knows of no such violation; and (iv) neither the
Company nor SAC have received notice of any pending or threatened condemnation
proceedings relating to any of the owned or leased properties of the Company or
SAC and, so far as known to the Seller, there are no such pending or threatened
proceedings.

(n) Environmental Matters.

(i) The Company and SAC have obtained all material permits, licenses and other
authorizations which are required under Environmental Laws. As used in this
Agreement, “Environmental Laws” consist of any and all federal, state and local
laws and regulations relating to health and safety and pollution or protection
of the environment, including laws and requirements relating to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial toxic or hazardous substances or wastes into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
To the best of the Company’s and SAC’s knowledge, the Company and SAC are in
material compliance with all terms and conditions of the required permits,
licenses and authorizations, and are also in material compliance with all other
provisions of any applicable Environmental Laws. There is not civil, criminal or
administrative action, suit, demand, claim, hearing, notice or demand letter,
notice of violation, investigations, or proceeding pending or, to the best
knowledge of the Company, SAC, and the Seller, threatened against the Company or
SAC relating to any Environmental Laws.

(ii) To the best of the Company’s and SAC’s knowledge, there are no Hazardous
Materials present on or in the soil, land, waters (including streams, ponds,
ground waters and drinking waters) and ambient air (including indoor air) at the
facilities and properties of the Company or SAC, including any Hazardous
Materials contained in barrels, above or underground storage tanks, landfill,
land deposits, dumps, or other containers, or deposited or located in land,
water, sumps, or any other part of the facilities and properties of the Company
or SAC, or incorporated into any structure therein or thereon. As used in this
Agreement, “Hazardous Materials” means any waste or other substance that is
listed, defined, designed or classified as, or otherwise determined to be,

 

5



--------------------------------------------------------------------------------

hazardous, radioactive, or toxic or a pollutant or contaminant under or pursuant
to any Environmental Law, including without limitation petroleum and all
derivatives thereof or synthetic substitutes therefore and asbestos or asbestos
– containing materials.

(iii) To the best of the Company’s and SAC’s knowledge, there has been no
release, spill, leak, emitting, discharging, depositing, escaping, leaching or
dumping (collectively, “Release”), or, to the knowledge of the Company or SAC,
threat of Release of any Hazardous Materials at or from the facilities and
properties of the Company or SAC, whether intentional or unintentional.

(o) Intellectual Properties. To the best of the Company’s and SAC’s knowledge,
neither the Company nor SAC is infringing upon, or otherwise violating, the
rights of any third party with respect to any Intellectual Properties. No
proceedings have been instituted against or claims received in writing by the
Company or SAC, nor are any proceedings threatened in writing alleging any such
violations, nor does the Seller know of any valid basis for any such proceeding
or claim. There is no infringement or other adverse claim against any of the
Intellectual Properties owned or used by the Company or SAC.

(p) Insurance. The policies of insurance (or any renewals thereof) set forth on
Schedule 6(l) are outstanding and duly in force on the date hereof.

(q) Labor Matters. Neither the Company nor SAC has labor contracts, collective
bargaining agreements or written or oral employment agreements (other than oral
agreements for employment “at will”) with any of Company’s or SAC’s Personnel or
any representative of Company’s or SAC’s Personnel, other than an employment
agreement with David S. Wilson. The Company is in compliance in all material
respects with all applicable laws respecting employment practices, terms and
conditions of employment and wages and hours, and are not engaged in any unfair
labor practice except where non-compliance would have a material adverse effect
on the Company’s or SAC’s business.

(r) ERISA. There are no present or former Company’s or SAC’s Personnel who are
entitled to any pension benefit to be paid after termination of employment other
than as set forth in Schedule 6(l). No other benefits whatsoever are payable to
any present or former Company’s or SAC’s Personnel after termination of
employment. Schedule 6(l) includes a list of each “employee benefit plan” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) that is maintained by the Company (“Employee Plan”).

(s) Litigation. There is neither (i) any litigation, proceeding or arbitral
action pending or to the best of the Company’s or SAC’s knowledge, threatened
against (A) the Company, SAC, or any of their respective properties, (B) the
Company’s or SAC’s Personnel in reference to actions taken by them in such
capacities, or (C) the Seller with respect to the Company Interests, nor
(ii) any pending or threatened governmental investigation against any of the
foregoing. There are no decrees, injunctions or orders of any court or
governmental department or agency outstanding against the Company, against the
Seller with respect to the Company Interests, or against the Company with
respect to the membership interest of SAC.

(t) Compliance with Laws; Permits. The Company and SAC have complied in all
respects with all applicable statutes, regulations, orders, ordinances and other
laws of the United States, all state, local and foreign governments and other
governmental bodies and authorities, and agencies of any of the foregoing to
which they are subject except where non-compliance would have a material adverse
effect on the Company or SAC. The Company and SAC are in compliance with all
terms and conditions of all required Permits except when non-compliance would
have a material adverse effect on the Company or SAC, respectively. Permits are
in full force and effect, and no proceedings for the suspension or cancellation
of any Permit is pending or threatened.

(u) No Brokers. Neither the Company, SAC, nor the Seller has entered into any
agreement, arrangement or understanding with any person or firm which will
result in the obligation of the Company, SAC, or the Purchaser to pay any
finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated hereby.

 

6



--------------------------------------------------------------------------------

(v) Illegal Payments. Neither the Company, SAC, nor, to the best of the Seller’s
knowledge, any employee of the Company or SAC has made any payment of the funds
of the Company or SAC prohibited by applicable law, and no funds of the Company
or SAC have been set aside to be used for any payment prohibited by applicable
law.

(w) Books and Membership Interest Transfer Books. The books and membership
interest transfer books of the Company and SAC are correct, complete and current
in all material respects.

(x) [Intentionally omitted.]

7. Representations and Warranties of the Seller. Seller hereby represents and
agrees that:

(a) The Seller is an individual domiciled in the State of Maryland.

(b) The Seller has full power and authority to execute and deliver this
Agreement is obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement, the
performance by the Seller of its obligations hereunder and the consummation of
the transactions provided for herein have been duly and validly authorized by
all necessary action on the part of the Seller. This Agreement has been duly
executed and delivered by the Seller and constitutes the valid and binding
agreement of the Seller, enforceable against the Seller in accordance with its
terms.

(c) The execution, delivery and performance of this Agreement, the consummation
of the transactions contemplated hereby and the fulfillment of, and compliance
with, the terms and conditions hereof and thereof do not or shall not (as the
case may be), with the passing of time or the giving of notice or both, violate
or conflict with, constitute a breach of or default under, result in the loss of
any benefit under, or permit the acceleration of any obligation under, (a) any
term or provision of the charter documents of the Seller, (b) any contract to
which the Seller is a party, (c) any judgment, decree or order of any
governmental entity to which the Seller is a party or by which the Seller or any
of its properties is bound or (d) any statute, law, rule or regulation
applicable to the Seller.

(d) The Seller owns of record, and has the right to transfer to the Purchaser,
the Membership Interest free and clear of any and all liens. At the Closing, the
Seller will transfer and convey, and the Purchaser will acquire, good and valid
marketable title to the Membership Interest owned by the Seller, free and clear
of any and all liens. Other than the Membership Interest neither the Seller nor
any other person owns any interests or shares of the Company or any other equity
security of the Company, or any option, warrant, right, call, commitment or
right of any kind to have any such equity security issued.

(e) There are no suits, actions, claims, proceedings or investigations pending
or, to the knowledge of the Seller, threatened against, relating to or involving
the Seller which could reasonably be expected to adversely affect the Seller’s
ability to consummate the transactions contemplated by this Agreement .

8. Representations and Warranties of Purchaser. The Purchaser hereby represents
and warrants as follows:

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.

 

7



--------------------------------------------------------------------------------

(b) The Purchaser has full corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Purchaser, the performance by the Purchaser of its obligations hereunder
, and the consummation of the transactions provided for herein have been duly
and validly authorized by all necessary corporate action on the part of the
Purchaser. This Agreement has been duly executed and delivered by the Purchaser
and constitutes the valid and binding agreements of the Purchaser, enforceable
against the Purchaser in accordance with its respective terms.

(c) The execution, delivery and performance of this Agreement , the consummation
of the transactions contemplated hereby and the fulfillment of, and compliance
with, the terms and conditions hereof do not or shall not (as the case may be),
with the passing of time or the giving of notice or both, violate or conflict
with, constitute a breach of or default under, result in the loss of any benefit
under, or permit the acceleration of any obligation under, (a) any term or
provision of the charter documents of the Purchaser, (b) any contract to which
the Purchaser is a party, (c) any judgment, decree or order of any Governmental
Entity to which the Purchaser is a party or by which the Purchaser or any of its
properties is bound or (d) any statute, law, rule or regulation applicable to
the Purchaser.

(d) Purchaser is acquiring the Membership Interests for its own account and not
with the intention to distribute the Membership Interest in violation of the
Securities Act of 1933, as amended.

9. Notices. All notices, requests and other communication hereunder shall be in
writing and shall be delivered by courier or other means of personal service or
sent by overnight mail or registered or certified mail, return receipt
requested, addressed to:

 

Company:    Automax Pacific, LLC    c/o Socal Auto Center Acquisition, LLC    6
Venture, Suite 295    Irvine, CA 92618    Attn: Greg O’Neil    Phone: (949)
727-9450    Fax: (949) 727-9971 With copies to:    Entrade, Inc.    500 Central
Avenue    Northfield, IL 60093    Attn: Ron Rosenfeld, Esq.    Phone: (847)
784-3340    Fax No. (847) 441-6959    Levenfeld Pearlstein, LLC    211 Waukegan
Road, Suite 300    Northfield, IL 60093    Attn: Philip E. Ruben, Esq.    Phone:
(847) 441-7676    Fax: (847) 441-9976 Seller:    David S. Wilson    4
Fountainhead Court    Reisterstown, MD 21136    Phone:
                                                 Fax No.:
                                           

 

8



--------------------------------------------------------------------------------

With copies to:    SC II Funding, LLC    3 Pickwick Plaza    Greenwich, CT 06830
   Attn: Mr. Nicholas Prouty    Phone: (203) 618-1600    Fax: (203) 618-1680
Purchaser:    Socal Auto Center Acquisition, LLC    6 Venture, Suite 295   
Irvine, CA 92618    Attn: Greg O’Neill    Phone: (949) 727-9450    Fax: (949)
727-9971 With copies to:    Entrade, Inc.    500 Central Avenue    Northfield,
IL 60093    Attn: Ron Rosenfeld, Esq.    Phone: (847) 784-3340    Fax No. (847)
441-6959    Levenfeld Pearlstein, LLC    211 Waukegan Road, Suite 300   
Northfield, IL 60093    Attn: Philip E. Ruben, Esq.    Phone: (847) 441-7676   
Fax: (847) 441-9976

All notices, requests, and other communication shall be deemed given on the date
of delivery if given by personal service (with confirmation notice) or if sent
by overnight mail or registered mail, return receipt requested, upon delivery to
the address set forth above. Any party may change their address for notices,
requests and other communication by giving notice in the manner specified above.

10. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by each of the parties hereto.

11. Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns.

12. Headings. The headings of the various sections of this Agreement have been
included for convenience of reference only and shall not be deemed to be part of
this Agreement.

13. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

14. Survival of Representations and Warranties. The representations and
warranties of the parties hereto as set forth herein shall survive the
consummation of the transactions contemplated hereby.

15. Attorneys’ Fees. If any party shall bring an action against any other party
hereto by reason of the breach of any covenant, warranty, representation, or
condition hereof, or otherwise arising out of this Agreement, the prevailing
party shall be entitled to its costs of suit and attorneys’ fees.

 

9



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes any and all prior written or oral agreements or
understandings between the parties.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
rules regarding conflicts of laws.

18. Interpretation. The parties each agree that each of them and their
respective counsel have reviewed carefully this Agreement and participated in
its negotiation and preparation. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement.

19. Dispute Resolution. Any claim, dispute or controversy arising out of, or
relating to any section of this Agreement or the making, performance, or
interpretation of the rights and obligations explicitly set forth in this
Agreement shall, upon the election by written notice of either party, be settled
on an expedited basis by binding arbitration in California before a single
arbitrator mutually agreeable to the parties, and if no agreement is reached,
before a single arbitrator from the Judicial Arbitration Mediation Service
(J.A.M.S.) selected in accordance with the Rules of J.A.M.S. then in effect,
which arbitration shall be conducted in accordance with such Rules, and judgment
on the arbitration award may be entered in any court having jurisdiction over
the subject matter of controversy. Pursuant to the California Code of Civil
Procedure 1283.1(b) (or similar New York law), the provisions of CCP § 1283.05
(or similar New York law) are hereby incorporated into this Agreement and any
arbitration proceeding conducted pursuant hereto.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date first above-written.

 

SELLER:  

 

  DAVID S. WILSON, an individual

 

Membership Interest Purchase Agreement – Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date first above-written.

 

COMPANY:   AUTOMAX PACIFIC, LLC,   a California limited liability company   By:
 

 

    David S. Wilson,     Manager and Member

 

Membership Interest Purchase Agreement – Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date first above-written.

 

PURCHASER:   SOCAL AUTO CENTER ACQUISITION, LLC   a Delaware liability company  
By:  

 

    Greg O’Neill     President

 

Membership Interest Purchase Agreement – Signature Page



--------------------------------------------------------------------------------

Schedule 6(e)

Liabilities

[To be completed by the Company/SAC]

 

A.

   The Company      

1.      SC II Funding, LLC

   $ 13,622,726.19

B.

   SAC      

1.      SC II Funding, LLC

   $                            

2.      AL Financial

   $                            

3.      DiPi Capital

   $                            

4.      Tamco

   $                            

5.      ADP Commercial

   $                            

6.      Wells Fargo Leasing

   $                         

 

Schedule 6(e)



--------------------------------------------------------------------------------

Schedule 6(g)

Encumbrances

[To be completed by the Company/SAC]

 

A. The Company

 

  1. SC II Funding, LLC

 

B. SAC

 

  1. SC II Funding, LLC

 

  2. AL Financial

 

  3. DiPi Capital

 

  4. Tamco

 

  5. ADP Commercial

 

  6. Wells Fargo Leasing

 

Schedule 6(g)



--------------------------------------------------------------------------------

Schedule 6(k)

Inventories

[To be completed by the Company, SAC, and Purchaser]

 

Schedule 6(k)



--------------------------------------------------------------------------------

Schedule 6(l)

Properties and Contracts

[To be completed by the Company/SAC]

 

(i) Qualifications

 

  (a) The Company: California

 

  (b) SAC: California

 

(ii) Real Property

 

  (a) The Company: None

 

  (b) SAC:

 

  (1) 535 W. Citrus Avenue, Covina, CA 91723 (leased)

 

  (2)                             , Anaheim, CA (leased)

 

  (3)                             , North Hollywood, CA (leased)

 

(iii) Intellectual Property

 

  (a) The Company: “Automax Pacific, LLC” (Tradename)

 

  (b) SAC: “Socal Auto Center, LLC” (Tradename)

 

(iv) Insurance

 

  (a) The Company: None

 

  (b) SAC:                             

 

(v) Other Material Contracts

 

  (a) The Company: None

 

  (b) SAC:

 

  (1)                             

 

  (2)                             

 

  (3)                             

 

(vi) Labor Agreements

 

  (a) The Company: None

 

  (b) SAC: David S. Wilson

 

Schedule 6(l) - 1



--------------------------------------------------------------------------------

(vii) Employee Benefits

 

  (a) The Company: None

 

  (b) SAC:                             

 

(viii) Compensation

 

  (a) The Company: None

 

  (b) SAC:

 

  (1) David S. Wilson

 

  (2)                             

 

(ix) Powers of Attorney

 

  (a) The Company: SC II Funding, LLC

 

  (b) SAC:                             

 

  (1) SC II Funding, LLC

 

  (2)                             

 

(x) Equity Investment

 

  (a) The Company: None

 

  (b) SAC: None

 

(xi) Bank Accounts

 

  (a) The Company: None

 

  (b) SAC:

 

(1)    Bank of America    Checking    09802-11397    (2)    Bank of America   
Deposit    09800-40003    (3)    Bank of America    Payroll    09801-40475   

 

(xii) Licenses and Permits

 

  (a) The Company: None

 

  (b) SAC:

 

  (1) California Dealer License No.                              (Covina, CA)

 

  (2) California Dealer License No.                              (Anaheim, CA)

 

Schedule 6(l) - 2



--------------------------------------------------------------------------------

  (3) California Dealer License No.                              (North
Hollywood, CA)

 

  (4) Business License No. 031429 (Covina, CA)

 

  (5) Business License No. 2003-04405 (Anaheim, CA)

 

  (6) Business License No. 0383127-84 (Los Angeles, CA)

 

Schedule 6(l) - 3